Title: To Thomas Jefferson from Jonathan Thompson, 11 July 1821
From: Thompson, Jonathan
To: Jefferson, Thomas


Sir
Custom House New York Collectors Office
July 11, 1821.—
I rec’d your letter of the 25th ult. in answer to mine of the 14th relative to a box of seeds—agreeably to your request, I offered the Box to Dr Hosack, who declined receiving it, as he had rec’d a Box by the same vessel.—I have therefore, by your direction, forwarded the same to the care of Capt Bernard Peyton, Richmond Va as per the enclosed Bill of Lading. no charge has been made to me for the Box—Should any thing arrive at this Port to your address I will attend to the transmission of it, as requested, with pleasure.—Permit me to congratulate you on the recent glorious revolution of Politicks in this State, as manifested by the people at the recent elections, we indulge the hope that much public good will be the result.—with the greatest respect & esteem am. Your Obt ServtJonathan ThompsonCollector.—